
	
		I
		111th CONGRESS
		1st Session
		H. R. 1563
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize the conveyance of a portion of the campus of
		  the Illiana Health Care System of the Department of Veterans Affairs to
		  Danville Area Community College of Vermilion County, Illinois.
	
	
		1.Land conveyance, VA Illiana
			 Health Care System, Danville, Illinois
			(a)Conveyance
			 authorizedThe Secretary of
			 Veterans Affairs may convey, without consideration, to the Danville Area
			 Community College of Vermilion County, Illinois (in this section referred to as
			 the College), all right, title, and interest of the United
			 States in and to a parcel of real property consisting of approximately 103
			 acres of the Illiana Health Care System of the Department of Veterans Affairs
			 in Danville, Illinois, for the purpose of permitting the College to use the
			 property for educational purposes.
			(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance specified in such subsection, all right, title, and
			 interest in and to all or any portion of the property shall revert, at the
			 option of the Secretary, to the United States, and the United States shall have
			 the right of immediate entry onto the property. Any determination of the
			 Secretary under this subsection shall be made on the record after an
			 opportunity for a hearing.
			(c)Payment of costs
			 of conveyance
				(1)Payment
			 requiredThe Secretary shall
			 require the College to cover costs to be incurred by the Secretary, or to
			 reimburse the Secretary for costs incurred by the Secretary, to carry out the
			 conveyance under subsection (a), including survey costs, costs related to
			 environmental documentation, and other administrative costs related to the
			 conveyance. If amounts are collected from the College in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the College.
				(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
				(d)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
			(e)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
